DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues in the response filed 07/12/2021 that prior art Molaei as modified by Berenstein (and Teague for claims 22, 24) would not be able to read on the wire or filaments extending from ribs of the first clot engaging member to a respective ribs of the second clot engage member. It is to be noted the amendments comprise a slightly different scope then previous claims 22, 24 since the present amendment has the wire or filaments extending “from” the first clot engaging member and “to” the second clot engaging member where the previous claim just had the wire or filaments extending “between ribs of the first and second clot engaging member. The fact that the wires extend from the first clot engaging member to the second clot engaging member, and not just between the members, alters the scope of the claim and allows for a new rejection. The rejection with respect to Molaei as modified by Berenstein (and Teague) has been withdrawn. A new rejection with respect to Molaei as modified by Berenstein and Brady has been made below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 5-11, 13-15, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2014/0128905 to Molaei in view of U.S. Patent Publication 2007/0005125 to Berenstein and in view of U.S. Patent Publication 2013/0345739 to Brady.
As to claim 1, Molaei discloses a system for removing a calcified clot from a blood vessel (paragraph 2), the system comprising a clot retrieval device (10, figure 1, 5, 13a) comprising an elongated tubular body (body as seen in figure 1, 5, 13a or “tube” paragraph 67) comprising a wall surrounding a central lumen and having proximal and distal ends (figure 1, 5, 13a), wherein the elongated tubular body comprises two sets or more elongated longitudinal cuts (“cuts”, paragraph 67) through the wall to form at least first and second clot engaging member, each comprising two or more deformable ribs (58) between the cuts, wherein a first set of elongated longitudinal cuts is arranged adjacent to the distal end of the elongated tubular body to form the first clot engaging member (figure 1, 5, 13a), 
Berenstein teaches a similar device (figure 1a, the device of Berenstein is similar to that of Molaei with respect to a tubular cut tube with tissue engaging proximal and distal end) comprises a portion of an elongated tubular body that separates the first and second clot engaging members (90, figure 1a) comprises a helical, preformed coil (100, paragraph 41, 49) comprising an elastic material configured to be straightened and compressed in a constrained delivery configuration and to resume its predetermined helical shape when in a non-constrained deployed configuration to tension the first and second clot engaging member toward each other to help secure a clot between the first and second clot engaging members (paragraph 85 ) for the purpose of controlling the preferred axial length between the clot engaging members. The controlling of the desired length, based on axial contraction of a spring, will allow for tension to be applied to the ends of the spring. The concept of a spring can apply tension to the opposite ends is evidenced by prior art below in section 9. Further the concept is beneficial for the delivery of the device and/or how the device engages tissue.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the spring coil of Berenstein with the device of Molaei that can apply tension to the first and second clot engaging members in order controlling the preferred axial length between the clot engaging members.

As to claim 2, with the device of Molaei, Berenstein, and Brady above, Molaei discloses the set of two or more elongated cuts comprises at least three elongated cuts to form a clot engaging member comprising three or more ribs between the cuts (figure 1).
As to claim 3, with the device of Molaei, Berenstein, and Brady above, Molaei discloses the elongated tubular body comprises cuts (either middle section 136, figure 13a, or wire in pivot section paragraph 64) arranged proximally of the clot engaging member to provide greater flexibility to the tubular body (paragraph 97).

As to claim 6, with the device of Molaei, Berenstein, and Brady above, Molaei the metal alloy comprises a shape memory alloy and/or superelastic alloy that returns to a predetermined shape when in a non-constrained, deployed configuration (paragraph 66). 
As to claim 7, with the device of Molaei, Berenstein, and Brady above, Molaei discloses the shape-memory alloy and/or superplastic alloy comprises nickel and titanium (paragraph 66). 
As to claim 8, with the device of Molaei, Berenstein, and Brady above, Molaei discloses the elongated longitudinal cuts are arranged in parallel, are radially spaced apart at equal distances between them, or are both arranged in parallel and radially spaced apart at equal distances between them (figure 5, 6, paragraph 67).
As to claim 9, with the device of Molaei, Berenstein, and Brady above, Molaei discloses the pusher element comprises a detachable wire connected to the elongated tubular body (paragraph 36, “pusher wire”). A wire can be cut and therefore be detachable.
As to claim 10, with the device of Molaei, Berenstein, and Brady above, Molaei discloses the pusher element comprises a non-detachable wire connected to the elongated tubular body (140, figure 14a-c, paragraph 36).

As to claim 13, with the device of Molaei, Berenstein, and Brady above, Molaei discloses the elongated tubular body comprises cuts (either middle section 136, figure 13a, or wire in pivot section paragraph 64) arranged proximally of the clot engaging member to provide greater flexibility to the tubular body (paragraph 97).
As to claim 14, with the device of Molaei, Berenstein, and Brady above, Molaei discloses the exterior portions of the first and/or section clot engaging members have a curved atraumatic profile (figure 1, 5, 12, 13a).
As to claim 15, Molaei discloses a method of removing a calcified clot form a blood vessel in a subject coursing guiding a delivery catheter (144) through a blood vessel in the subject to a location in the blood vessel distally beyond the calcified clot wherein the delivery catheter contains a clot removal system of claim 1 (as modified by Berenstein and Brady) and wherein the first and second clot engaging members is in a constrained delivery configuration within the delivery catheter (figure 14a), using the pusher element to advance the clot retrieval device partially out of the delivery catheter while maintaining the first and second clot engaging members in a constrained delivery configuration (paragraph 81,82), withdrawing the delivery catheter while maintaining the clot retrieval device in position within the blood vessel with the pusher element to advance the clot retrieval device out of the delivery catheter such that at least the 
Berenstein teaches a similar method of manipulating the clot retrieval device to cause the helical preformed coil to resume its predetermined helical shape when in an non-constrained deployed configuration to tension the first and second clot engaging member towards each other to help secure the clot between the first and second clot engaging member (paragraph 85, the changing 
As to claim 17 with the device and method of Molaei, Berenstein, and Brady above, Molaei discloses withdrawing the clot retrieval device comprises pulling the clot retrieval device into the delivery catheter such that the clot is also pulled into the delivery catheter (paragraph 82, figure 14c).
As to claim 18, with the device and method of Molaei, Berenstein, and Brady above, Molaei discloses withdrawing the clot retrieval device comprises pulling the clot retrieval device to a distal end of the delivery catheter such that the clot is secured between the one or more ribs of the first clot engaging member and one or more ribs of the second clot engaging member, which each clot engaging member is in the non-constrained, deployed configuration (paragraph 82, figure 14c).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2014/0128905 to Molaei in view of U.S. Patent Publication 2007/0005125 to Berenstein and in view of U.S. Patent Publication 2013/0345739 to Brady as applied to claims 1-3, 5-11, 13-15, 17, 18, above, and further in view of U.S. Patent Publication 2001/0041899 to Foster.

Foster teaches a similar method including discloses guiding a guide wire through the blood vessel of the subject to a location in the blood vessel distally beyond the calcified clot, and guiding the delivery catheter along the guide wire to a location of the blood vessel distally beyond the calcified clot (paragraph 10, 46) for the purpose of optimizing placement of the device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the guidewire of Foster with the device and method of Molaei as modified by Berenstein and Brady in order for optimizing placement of the device.
Claim 21, 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2014/0128905 to Molaei in view of U.S. Patent Publication 2007/0005125 to Berenstein and in view of U.S. Patent Publication 2013/0345739 to Brady as applied to claims 1-3, 5-11, 13-15, 17, 18, above, and further in view of U.S. Patent Publication 2005/0251151 to Teague.
As to claim 21, 23, Molaei as modified by Berenstein ad Brady discloses the device and method above but is silent a fine mesh arranged between respective ribs of at least one of the first and second clot engaging member. 
Teague teaches a similar device and method including a fine mesh, or wire or filaments extending between respective ribs of the first and second clot engaging member (60, paragraph 46) for the purpose of forming a partial barrier between the ribs of the basket devices. It would have been obvious to one of .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 5,618,301 to Hauenstein, U.S. Patent Publication 2005/0267524 to Chanduszko, U.S. Patent Publication 2006/0241687 to Glaser, U.S. Patent Publication 2007/0208376 to Meng (as cited reference F in 892 filed 02/10/2021), U.S. Patent Publication 2011/0301630 to Hendriksen, U.S. Patent Publication 2013/0184739 to Brady, U.S. Patent Publication 2014/0371778 to Rudakov  all discloses a similar device readable, combinable, or provide evidence on claims of record, specifically the wire or filaments.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771